Citation Nr: 1409858	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for atherosclerotic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1968 to August 1970.

2.  The probative evidence shows the Veteran currently has atherosclerotic heart disease; and the evidence does not affirmatively establish that the Veteran's atherosclerotic heart disease is unrelated to his in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for atherosclerotic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


ORDER

Service connection for atherosclerotic heart disease, due to in-service herbicide exposure, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


